[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________           FILED
                                                U.S. COURT OF APPEALS
                             No. 09-15220         ELEVENTH CIRCUIT
                                                      MAY 28, 2010
                         Non-Argument Calendar
                                                       JOHN LEY
                       ________________________
                                                        CLERK

                  D. C. Docket No. 07-00157-CR-CAP-1

UNITED STATES OF AMERICA,


                                                               Plaintiff-Appellee,

                                  versus

RICHARD T. ROBERTS,

                                                         Defendant-Appellant.


                       ________________________

                Appeal from the United States District Court
                   for the Northern District of Georgia
                     _________________________

                              (May 28, 2010)

Before BLACK, HULL and ANDERSON, Circuit Judges.

PER CURIAM:
      Richard Roberts appeals the district court’s revocation of his probation.

Roberts raises two issues on appeal, which we address in turn.

                                           I.

      Roberts first asserts the district court erred by finding that he violated the

conditions of his probation. A violation of a condition of probation must be

proven by a preponderance of the evidence. Johnson v. United States, 120 S. Ct.

1795, 1800 (2000). We generally review a district court’s revocation of probation

for an abuse of discretion. United States v. Mitsven, 452 F.3d 1264, 1266 (11th

Cir. 2006).

      In revocation proceedings for failure to pay restitution, the court must find

that the defendant’s failure to pay was willful. See Bearden v. Georgia, 103 S. Ct.

2064, 2070 (1983). A defendant’s “failure to make sufficient bona fide efforts to

seek employment . . . may reflect an insufficient concern for paying the debt he

owes to society for his crime. In such a situation, the State is likewise justified in

revoking probation and using imprisonment as an appropriate penalty for the

offense.” Id.

      The district court did not abuse its discretion by finding by a preponderance

of the evidence that Roberts violated his probation. The Government presented

sufficient evidence for the court to determine that Roberts failed to report and meet



                                            2
with his probation supervisor, failed to file two monthly reports, and did not

provide proper documentation of his job search efforts. In light of Roberts’

insufficient efforts to obtain employment, the Government also presented sufficient

evidence for the court to determine that Roberts violated his probation by willfully

failing to make his monthly restitution payments.

                                           II.

      Roberts next contends the district court erred by providing inadequate

findings of fact and reasoning to support its decision to revoke Roberts’ probation.

The district court must provide “a written statement . . . as to the evidence relied on

and reasons for revoking parole.” See United States v. Copeland, 20 F.3d 412, 414

(11th Cir. 1994) (quotation omitted). A district court may satisfy this requirement

with an oral statement that is recorded and transcribed “when those findings create

a record sufficiently complete to advise the parties and the reviewing court of the

reasons for the revocation of supervised release and the evidence the decision

maker relied upon.” Id.

      Although the district court’s reasoning was brief, it adequately set forth the

reasons for revoking Roberts’ probation. The Government presented extensive

testimony to show that, among other violations, Roberts had violated his probation

by failing to verify his job search efforts and otherwise failing to report as directed



                                           3
and required. The district court stated that Roberts would not “report as directed

and [would not] work” and determined that Roberts had violated the terms of his

probation. Accordingly, we affirm.

      AFFIRMED.




                                          4